UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-6020



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CARLOS TREVINO,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
(CR-94-78-1, CA-99-340-5-F)


Submitted:   March 23, 2000                 Decided:   March 30, 2000


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Carlos Trevino, Appellant Pro Se. Rudolf A. Renfer, Jr., Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Carlos Trevino seeks to appeal the district court’s orders

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

1999).   Trevino’s motion is styled as one pursuant to U.S.C. § 2241

(West 1994), but the relief he seeks is more appropriately brought

pursuant to § 2255.   We have reviewed the record and the district

court’s opinions and find no reversible error.      Accordingly, we

deny Trevino’s motion for a certificate of appealability and dis-

miss the appeal on the reasoning of the district court.   See United

States v. Trevino, Nos. CR-94-78-1; CA-99-340-5-F (E.D.N.C. Nov. 17

& Dec. 8, 1999).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          DISMISSED




                                  2